Third District Court of Appeal
                               State of Florida

                       Opinion filed January 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1741
                       Lower Tribunal No. 16-22052
                          ________________


 De Soleil South Beach Residential Condominium Association, Inc.,
                            Appellant,

                                     vs.

                 De Soleil South Beach Association, Inc.,
                                Appellee.


    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

      Law Offices of Jason Gordon, P.A., and Jason Gordon (Hollywood),
for appellant.

      Young, Berman, Karpf & Karpf, P.A., and Andrew S. Berman, for
appellee.


Before EMAS, C.J., and SCALES and HENDON, JJ.

     PER CURIAM.

     Affirmed.